WOOLLEY, Circuit Judge.
Charles Martin, the engineer of the “Monitor,” on watch at the time, lost bis life in the collision between the “Monitor” and “Duquesne.” His widow, Emma L. Martin, filed this libel in personam against Carnegie Steel Company, owner of the Steamboat “Duquesne,” to recover damages for bis death, charging negligence of that company’s servants in causing the collision. The District Court, finding that the collision was not due to their negligence, dismissed the libel. Thereupon, the libellant took this appeal.
The assignments of error are directed to the decree of dismissal and to the finding on which it was based. As we have reversed the decree on a similar *6finding in the companion case of Diamond Coal & Coke Co. v. Steamboat “Duquesne,” Carnegie Steel Co., 262 Fed. 1, - C. C. A. -, arising out of the same collision, we must reverse this decree for the same reasons.
At the argument on appeal, the appellee raised a question as to the measure of damages under Pennsylvania statutes. As the District Court did not reach the matter of damages, and, accordingly, made no ruling on the question, we wish to make it clear that the only issue on which we now pass in disposing of this appeal is the one of negligence tried by the District Court and determined by its decree.
The decree below is reversed with the direction to proceed in accordance with this opinion.